Exhibit 99.1 Press release WiLAN and Tongfang Renew Television License OTTAWA, Canada – December 12, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company and Tongfang Global Ltd. (“Tongfang”) have signed a multi-year license renewal agreement covering digital television technology. These technologies include the receiving and processing of broadcast television signals by televisions and the decoding and displaying of video images by televisions. Tongfang is a leading television manufacturer and is ranked among the top five manufacturers for sales in the United States. The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
